





EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 23rd day of May 2016, by and between Viatar CTC Solutions Inc., a
Delaware corporation and Ilan Reich, an individual (“Executive”).  As used
herein, the “Effective Date” of this Agreement shall mean the date first set
forth above.




W I T N E S S E T H:

WHEREAS, the Executive desires to be employed by the Company as its Chairman,
President, Chief Executive Officer (“(CEO”) and Chief Financial Officer (“CFO”)
until such time as the Board of Directors of the Company (the “Board”)  appoints
a new CFO, ),and the Company wishes to employ Executive in such capacity;

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

1.

Employment and Duties.  The Company agrees to employ and Executive agrees to
serve as the Company’s Chairman, President, CEO and CFO) until such time as the
Board appoints a new CFO.  The duties and responsibilities of Executive shall
include the duties and responsibilities as the Board may from time to time
assign to Executive.

Executive shall devote such amount of working time and efforts during the
Company's normal business hours to the business and affairs of the Company and
its subsidiaries Executive deems necessary to execute the diligent and faithful
performance of the duties and responsibilities duly assigned to him pursuant to
this Agreement.  Provided that none of the additional activities interferes with
the performance of the duties and responsibilities of Executive or are
determined by the inconsistent with the position, standing, stature, reputation
or best interests of the Company, nothing in this Section 1, shall prohibit
Executive from (a) serving as a consultant, director or member of a committee,
paid or unpaid, for entities that , in the good faith determination of the
Board, do not compete or present the appearance of competition with the Company
or otherwise create, or could create, in the good faith determination of the
Board, a conflict of interest or appearance of a conflict of interest with the
business of the Company; (b) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to his area of expertise
(c) serving as a director or trustee of any governmental, charitable or
educational organization; or (d) engaging in additional activities in connection
with personal investments and community affairs; provided that such activities
are not inconsistent with Executive’s duties under this Agreement.

2.

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue through December 31, 2022 and shall be automatically renewed for
successive two (2) year periods thereafter unless either party provides the
other party with written notice of his or its intention not to renew this
Agreement at least 30 days prior to the expiration of the initial term or any
renewal term of this Agreement.  “Employment Period” or “Term” shall mean the
initial term plus renewals, if any.




1










3.

Place of Employment.  Executive’s services shall be performed within ten (10)
miles of the Executive’s primary residence which is currently in Short Hills,
New Jersey or such other place as the Executive is then located. The parties
acknowledge, however, that Executive may be required to travel in connection
with the performance of his duties hereunder.

4.

Base Salary.  During the Term, Executive shall initially not receive an annual
salary (the “Base Salary”); provided, however that the Compensation Committee of
the Board, or the Board if there is no Compensation Committee, shall review
Executive’s Base Salary from time to time and may, in its sole discretion,
increase but not decrease the Base Salary. The Board has the final authority to
approve Base Salary adjustments.  The Base Salary shall be payable in equal
installments during each year in accordance with the payroll practices for the
executives of the Company.

5.

Bonuses.  

In addition to the Base Salary, Executive shall be entitled to receive a bonus
(the “Bonus”) (if earned) during the Term for which services are performed under
this Agreement in an amount up to five million ($5,000,000) dollars  and shall
be conditioned on Executive meeting his Milestone Goal.  For purposes hereof,
“Milestone Goal” shall mean such goals as the Compensation Committee of the
Board, or the Board if there is no Compensation Committee shall determine from
time to time. The Bonus may be paid in cash or in stock, or in a combination
thereof in accordance with any Company bonus plans available for senior
executives, or in the absence of such plans, as determined by the Board. Any
Bonus for a calendar year shall be subject to Executive’s continued employment
with the Company through the end of the calendar year in which it is earned and
shall be paid after the conclusion of the calendar year in accordance with the
Company’s regular bonus payment policies in the year following the year with
respect to which the Bonus relates, and in any case not later than three (3)
months following the end of the year with respect to which a Bonus is earned.

6.

Equity Awards.  

Annual Long Term Incentives.  The Executive shall be eligible to participate in
any long term incentive plans adopted by the Company from time to time, and
shall otherwise be eligible for annual long term incentive awards in the
discretion of the Board.

7.

Indemnification.  To the fullest extent permitted by law and the Company’s
articles of incorporation and bylaws, the Company hereby indemnifies Executive
and holds him harmless from the Effective Date, through the Term, and after the
period of Executive’s employment hereunder, from and against all loss, costs,
damages, and expenses including, without limitation, legal expenses of counsel
(which expenses the Company will, to the extent so permitted, advance to
Executive as the same are incurred) arising out of or in connection with the
fact that Executive are or was a director, officer, attorney, employee, or agent
of the Company or serving in such capacity for another corporation at the
request of the Company.  This indemnification is in addition to that provided in
the Company’s certificate of incorporation and bylaws.

8.

D&O Insurance.  The Company shall cover Executive under directors and officers
liability insurance from the Effective Date, through the Term, and, while
potential




2










liability exists, after the period of Executive’s employment hereunder, on the
most favorable terms as provided to any other director or executive officer of
the Company.

9.

Expenses.  Executive shall be entitled to an allowance from the Company for all
appropriate office, travel, entertainment, insurance (health, automobile or
otherwise), automobile, country club and other expenses arising during the Term.
 Such allowance shall not exceed $100,000 in calendar year 2015, and that amount
shall be increased by 5% (compounding) in each subsequent calendar year during
the Term.  All payments or reimbursements shall be made within 10 business days.
 

10.

Other Benefits.  During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's managerial or salaried executive
employees.  The Executive shall be entitled to twenty (20) days of paid time off
(in addition to the usual national holidays) during each contract year during
which he serves hereunder (“Paid Time Off”).  Paid Time Off not taken during a
calendar year may not be carried forward in the next contract year unless
otherwise provided in the Benefit Plans or by written Company policy, as from
time to time implemented and updated.

11.

Termination of Employment.  

(a)

For Cause, Disability, Death or Resignation Without Good Reason.

Executive may terminate his employment at any time, for any reason, upon 30 days
prior notice to Company; provided that the Company may in its sole discretion,
elect to waive all or any part of any notice period.  If the Executive’s
employment is terminated during the Term by the Company for Cause or if
Executive voluntarily terminates employment with the Company other than for Good
Reason at any time, the Company shall pay to the Executive (or, if applicable,
his estate) in a lump sum (i) any unpaid portion of Executive’s accrued Base
Salary and unused Paid Time Off; (ii) any amounts payable to Executive pursuant
to the terms of any pension or welfare benefit plan, and (iii) any expense
reimbursements or allowance payments payable pursuant to the Company’s
reimbursement policy or this Agreement (the “Accrued Obligations”).  Except in
the case of termination due to death or Disability, unvested equity grants shall
be forfeited as of the date of termination, and any vested equity awards shall
be treated as specified in the applicable equity plan and award agreement.  In
the case of termination due to death or Disability any unvested equity grants
shall be forfeited as of the date of termination, and any vested equity awards
shall be treated as specified in the applicable equity plan and award agreement.
 

(b)

Termination Without Cause.  Company may not terminate Executive’s employment at
any time without Cause. Any termination of Executive’s employment by the Company
during a Change in Control Period shall be treated as a termination without
Cause under this 11(b).




(c)

Termination or Resignation For Death or Disability, Good Reason or Following a
Change in Control.  








3










(i) Subject to the condition that the Term has been extended twice (e.g., four
years), upon Executive’s termination of employment by the Company due to death
or Disability, or within twenty four (24) months following a Change in Control
(“Change in Control Period”) or Executive’s resignation for Good Reason during a
Change in Control Period, Executive shall be entitled to receive a severance
payment in an amount equal to the Accrued Obligations and the full amount of
Base Salary, the maximum Bonus payable each year until  the end of the Term and
the allowance under Section 9.  At Executive’s option, this severance payment
shall be made either as a lump sum or such other schedule as he may specify; but
in no event shall this severance payment be delayed until the end of the Term as
extended in the first sentence..In circumstances under which this Section
11(c)(i) applies, any unvested equity awards that were granted prior to the
Change in Control Period, any Annual Long Term Incentive awards, or any other
equity awards made during the Term, shall fully and immediately vest (and in the
case of options become exercisable), and otherwise shall be treated as specified
in the applicable equity plan and award agreement.  For the avoidance of doubt,
the nonextension of the Term by the Company during a Change in Control Period
shall be treated as a termination without Cause under this Section 11(c).

(ii) If Executive’s employment is terminated during the portion of the Change in
Control Period24, Executive will become entitled to all payments and accelerated
vesting benefits pursuant to this Section 11(c) upon the occurrence of the
Change in Control at any time from the date of termination of Executive’s
employment and twelve months thereafter.




(d)

Nonrenewal by Company.  If the Company provides notice to Executive pursuant to
Section 2 that the Term will not be extended, the Term shall end on the
scheduled date and, in addition to the Accrued Obligations, Executive shall be
entitled to receive a lump sum severance payment in an amount equal to
Executive’s then in effect Base Salary and the maximum Bonus payable each year
until the end of the Term. Any unvested equity grants shall be forfeited as of
the date of termination, and any vested equity awards shall be treated as
specified in the applicable equity plan and award agreement.

(e)

Welfare Benefits.  Executive’s eligibility to participate in the Company’s
medical, dental, and vision benefit plans and other insured welfare benefits
(such as life, accident, and disability coverage) will terminate upon
Executive’s termination of employment according to the terms of the relevant
benefit plan.  Executive may elect to participate in medical, dental, and vision
benefits provided through an outside vendor, in conjunction with continued
insurance coverage available to Executive under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at COBRA rates for up
to thirty six (36) months.  In the event Executive is entitled to severance
payment benefits pursuant to Section  11(c) or 11(d) above, the Company shall
continue to provide all welfare benefits provided to Executive immediately
before such termination (including, without limitation, disability, health and
life insurance) for a period following Executive’s termination of employment
equal to the period with respect to which Executive’s Base Salary is paid as
severance, at the Company’s sole cost..  Any medical, dental and vision
continuation coverage provided pursuant hereto shall be deemed “alternative
coverage” for purposes of COBRA.

(f)

Release of Claims.  The payment and provision of any and all severance benefits
pursuant to Sections 11(c) and (d) above shall not be conditioned upon and
subject to execution of a Release of Claims by Executive at the time of
termination of employment.  All





4










lump-sum payments due pursuant to this Agreement shall be payable at the time
specified in such Release of Claims.  

(g) No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for in this Section 11 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 11 be reduced by any compensation earned by the Executive as the
result of employment by another employer or business or by profits earned by
Executive from any other source at any time before and after the termination
date. The Company’s obligation to make any payment pursuant to, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
offset, counterclaim or other right that the Company may have against Executive
for any reason.  

12. Prohibition on  Certain Payments While Admitted to Official List.
Notwithstanding any provision to the contrary in this Agreement, at any time at
which the Company is admitted to the official list of the Australian Securities
Exchange as defined in the listing rules of the Australian Securities Exchange
(the “ASX Listing Rules”), the Executive will not be entitled to (a) any payment
or benefit that exceeds the amount prescribed by ASX Listing Rule 10.19, unless
approved by shareholders under that rule, or (b) any termination payment upon a
Change in Control.

13.

Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)

Change in Control.  “Change in Control” shall mean the occurrence of any one or
more of the following: (i) the accumulation (if over time, in any consecutive
twelve (12) month period), whether directly, indirectly, beneficially or of
record, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) of 10%
or more of the shares of the outstanding Common Stock of the Company, whether by
merger, consolidation, sale or other transfer of shares of Common Stock (other
than a merger or consolidation where the stockholders of the Company prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation), (ii) a
sale of all or substantially all of the assets of the Company or (iii) during
any period of twenty four (24) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company or from any affiliate of the Company, or (B) any acquisition of Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.  

(b)

Cause.  “Cause” shall mean:





5










(i)

conviction of a felony or a crime involving fraud or moral turpitude; or

(ii)

theft, material act of dishonesty or fraud, intentional falsification of any
employment or Company records, or commission of any criminal act which impairs
Executive’s ability to perform appropriate employment duties for the Company; or

(iii)

intentional or reckless conduct or gross negligence materially harmful to the
Company or the successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement; or

(iv)

gross negligence or willful misconduct in the performance of Executive’s
assigned duties.  Cause shall not include mere unsatisfactory performance in the
achievement of Executive’s job objectives.

(c)

Disability.  “Disability” means a physical or mental illness, injury, or
condition that prevents Executive from performing substantially all of
Executive’s duties associated with Executive’s position or title with the
Company for at least 90 days in a 12-month period.

(d)

Resignation for Good Reason.  Resignation for “Good Reason” shall mean, without
the express written consent of Executive, the occurrence of one of the following
arising on or after the Effective Date, as determined in a manner consistent
with Treasury Regulation Section 1.409A-1(n)(2)(ii):

(i)

a material reduction or change in Executive’s title or job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and Executive’s prior duties, responsibilities and requirements;

(ii)

any reduction of Executive’s then in effect Base Salary or Executive’s Target
Bonus as set forth in Sections 4 and 5 above;

(iii)

following a Change in Control, Executive not serving as the Chairman, President
and CEO of the surviving entity to the Company;

 (v)

any breach of this Agreement by Company.

In the case of Executive’s allegation of Good Reason, (i) Executive shall
provide written notice to the Company of the event alleged to constitute Good
Reason within 30 days after the initial occurrence of such event, and (ii) the
Company shall have the opportunity to remedy the alleged Good Reason event
within 30 days from receipt of notice of such allegation (the “Cure Period”). If
not remedied within the Cure Period, Executive may submit a written notice of
termination, provided that the notice of termination must be given no later than
180180 days after the expiration of the Cure Period; otherwise, Executive is
deemed to have accepted such event, or the Company’s remedy of such event, that
may have given rise to the existence of Good Reason; provided, however, such
acceptance shall be limited to the occurrence of such event and shall not waive
Executive’s right to claim Good Reason with respect to future similar events.





6













14.

Golden Parachute Limitation.  Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be delivered in full and the Company shall be responsible for any taxes,
penalties or other sums which may be payable under the Code (with the intention
being that the Company shall “gross up” the payments due to Executive so that he
obtains the full financial benefit of the payments due under this Agreement.  

15. Confidential Information.

(a)

The Executive recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Company, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive.  The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person (other than governmental agencies, regulatory
authorities, affiliates, advisors and appropriate third parties), any
information acquired by the Executive during the course of his employment, which
is treated as confidential by the Company, and not otherwise in the public
domain or exempt due to a confidentiality agreement with a third party. The
provisions of this Section 14 shall survive the termination of the Executive’s
employment hereunder.

 (b b)

In the event that the Executive’s employment with the Company terminates for any
reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

16.

Non-Competition and Non-Solicitation.




7










(a)

The Executive agrees and acknowledges that the Confidential Information that the
Executive has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-competition restrictions set forth
herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive.

(b)

The Executive hereby agrees and covenants that during the Term and for a period
of twelve (12) months thereafter, he shall not, without the prior written
consent of the Company:

(i) recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three (3) month period immediately preceding the
date of Executive’s termination for the purpose of employing the individual or
obtaining the individual’s services or otherwise causing the individual to leave
employment with the Company;

(ii) solicit or divert to any competing business any customer or prospective
customer with which Executive had contact during the three (3) months prior to
leaving the Company




17.

Section 409A.

The provisions of this Agreement are intended to comply with Section 409A of the
Code and any final regulations and guidance promulgated thereunder (“Section
409A”) and shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. The Company and Executive agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A.  However, the Company shall be obliged
to pay Executive “grossed up” payments to avoid any reduction in the net
payments (using ordinary tax rates) due to Executive under this Agreement.

18.

Clawback Rights. There shall be no clawback rights applicable to the Executive
pursuant to the terms of this Agreement.

18. Miscellaneous.

(a)

The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
 Furthermore, the parties acknowledge that monetary damages alone would not be
an adequate remedy for any breach by the Executive of Section 15 or Section 16
of this Agreement. Accordingly, the Executive agrees that any breach or
threatened breach by him of Section 15 or Section 16 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as





8










separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

 (b) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other.

(d) Employment Taxes.  Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

(d)

This Agreement constitutes and embodies the full and complete understanding and
agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged (it being understood that, pursuant to Section 6, equity awards shall
govern with respect to the subject matter thereof). The invalidity or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

(e)

This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

(f)

The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.

(g)

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by reputable national overnight delivery
service (e.g. Federal Express) for overnight delivery to the party at the
address set forth in the preamble to this Agreement, or to such other address as
either party may hereafter give the other party notice of in accordance with the
provisions hereof.  Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

(h)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without reference to principles of
conflicts of laws and





9










each of the parties hereto irrevocably consents to the jurisdiction and venue of
the federal and state courts located in the County and State of Delaware.

(i)

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one of the same instrument. The parties hereto have executed this Agreement as
of the date set forth above.

(j)

The Executive represents and warrants to the Company, that he has the full
 power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.

(k)

The Company represents and warrants to Executive that it has the full power and
authority to enter into this Agreement and to perform its obligations hereunder
and that the execution and delivery of this Agreement and the performance of its
obligations hereunder will not conflict with any agreement to which the Company
is a party.










[SIGNATURE PAGE FOLLOWS]




10













IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.




       




       VIATAR CTC SOLUTIONS INC.

 







By: /s/ Ilan Reich

Name: Ilan Reich

Title:

Chief Executive Officer










ILAN REICH

 







/s/ Ilan Reich











11


